Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 1 of 14 PageID #: 274




                EXHIBIT 13
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 2 of 14 PageID #: 275




I, Pi Yin Chiang, hereby declare:
That I possess advanced knowledge of Mandarin and English. My qualifications are as follows:

    •   BA from National Cheng Chi University in Taipei Taiwan and an MBA from Baruch College
    •   20 years of experience in the translation and interpretation field
    •   A New York court certified interpreter in 2018
The attached translation of “4-No. 29560444-Favorable Invalidation Decision-20200326” is, to the best of
my knowledge and belief, a true and accurate translation from Mandarin to English.


All statements made in this declaration of my own knowledge are true and all statements made on
information and belief are believed to be true. I make these statements with the understanding that willful
false statements are the like are punishable by fine or imprisonment, or both.


I declare under penalty of perjury that the forgoing is true and correct.


Executed on this 5th day of March, 2021.


At: email




                                                                    _____________________
                                                                    Pi Yin Chiang




                                                                                        Exhibit 13, Page 1
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 3 of 14 PageID #: 276




                                                              Exhibit 13, Page 2
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 4 of 14 PageID #: 277




                                                              Exhibit 13, Page 3
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 5 of 14 PageID #: 278




                                                              Exhibit 13, Page 4
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 6 of 14 PageID #: 279




                                                              Exhibit 13, Page 5
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 7 of 14 PageID #: 280




                                                        Exhibit 13, Page 6
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 8 of 14 PageID #: 281




                                                        Exhibit 13, Page 7
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 9 of 14 PageID #: 282




             China National Intellectual Property Administration


                       Decision Regarding the Request for Invalidation
                 For No. 29560444 “EMERSON QUIET KOOL” trademark
                                                    Shang Ping Zi (2020) No. 0000053006


    Applicant: EMERSON QUIET KOOL Co., Ltd.
    Attorney: Guangdong Zhongyi Law Firm
    Respondent: Emerson Electric
    Attorney: Beijing JunHe LLP


         The Applicant filed an invalidation request for the No. 29560444 “EMERSON
    QUIET KOOL” trademark (hereinafter referred to as the disputed trademark) on April
    15, 2019, which was reviewed by our Office and the trial has now been concluded.
         The Applicant’s position: The Applicant was assigned the “EMERSON QUIET
    KOOL” trademark on January 10, 2017, and has the trademark rights to “EMERSON
    QUIET KOOL” in the United States. The products involve air conditioners and
    dehumidifiers. The trademark has a long-standing history. It is a well-known
    trademark. In 2009, the Respondent and the original registrant of the “EMERSON
    QUIET KOOL” trademark, Airwell Hong Kong Technology Co., Ltd. (hereinafter
    referred to as Airwell Corporation) signed a “Consent Agreement”. It is agreed that
    the Respondent shall not register trademarks with the word “EMERSON” on air
    conditioners, dehumidifiers or similar products. The agreement is a global agreement,
    and the Applicant, as the transferee of the “EMERSON QUIET KOOL” trademark,
    also enjoys the related rights of the above agreement. The Respondent was clearly
    aware of the existence of the Applicant’s “EMERSON QUIET KOOL” trademark,
    but still applied for the registration of the same disputed trademark on the same or
    similar goods, and the preemptive registration was obviously malicious. In summary,



                                              1/4

                                                                               Exhibit 13, Page 8
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 10 of 14 PageID #: 283




     in accordance with the provisions of Article 15 Paragraph 2 and Article 45 Paragraph
     1 of the 2013 Trademark Law, the disputed trademark is requested to be invalidated.
          The Applicant submitted the following main evidence (photocopies) to our
     Office: 1. The notarized and certified “Consent Agreement”, “Trademark Assignment
     Instructions”, “EMERSON QUIET KOOL” US trademark registration certificate; 2.
     the transfer records of “EMERSON QUIET KOOL” trademark in the United States;
     3. A brief introduction of Fedders’ history; 4. Other evidence and materials.
          The Respondent’s arguments in the Respondent’s reply: The Respondent was
     established in 1890, with a world leading position in the field of converging
     technology and technical engineering, and is the true owner of the “EMERSON”
     series of trademarks. The Applicant cited the No. 4688893 trademark registered in the
     United States that is not the trademark involved in the “Consent Agreement”, and its
     designated use and the designated use of the disputed trademark in this case are not
     similar goods. The scope of effect of the aforementioned “Consent Agreement’’ only
     applies to specific U.S. trademark applications or registrations in the United States,
     and is not a global agreement, and the specific U.S. trademarks involved in the
     agreement were not actually transferred to the Applicant, and the Applicant is not the
     inheritor of the rights and obligations in the agreement. The evidence and materials
     submitted by the Applicant in this case cannot prove that it had used the “EMERSON
     QUIET KOOL” trademark in the Chinese market before the disputed trademark
     application date. Moreover, the Applicant’s use of the “EMERSON QUIET KOOL”
     trademark is also an infringement of the Respondent’s “EMERSON” trademark series
     and cannot be considered as legal commercial use. In summary, Respondent requests
     maintaining the registration of the disputed trademark.
          The Respondent submitted evidence and materials (CD-ROM) to our Office,
     such as an annual research report on China’s industrial computer room air-
     conditioning industry, “EMERSON” periodicals in Mainland China, trademark files
     for “EMERSON” series, US trademark search records, photos of the Applicant’s
     infringing products, administrative rulings and court judgments in related trademark
     cases.
          After the trial, it was found that the disputed trademark was filed by the
     Respondent for registration on March 13, 2018, and was approved for registration on
     January 28, 2019. It was approved for use in goods such as Class 11 air conditioners,


                                                2/4

                                                                                 Exhibit 13, Page 9
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 11 of 14 PageID #: 284




     water heating devices, sanitary appliances and equipment. It is currently in the
     designated period.
          The above facts are evidenced by the trademark files.
          Our office believes that in this case, the disputed trademark was approved for
     registration earlier than November 1, 2019. According to the principle of non-
     retroactivity, the substantive issues should be governed by the 2013 Trademark Law,
     and the relevant procedural issues in this case should still be subject to the 2019
     Trademark Law.
          The Applicant claimed that the registration of the disputed trademark violated
     the second paragraph of Article 15 of the 2013 Trademark Law, which refers to the
     existence of a contract, business relationship or other relationship other than the
     provisions of the first paragraph and knowing that the other person’s trademarks exist,
     and preemptively register the trademarks of others on the same or similar goods and
     services. In this case, the contents of the notarized and certified “Consent Agreement”
     submitted by the Applicant did not specify that its scope of validity involves China or
     the world, and the U.S. trademark registration certificate, the brief introduction of
     Fedders and other evidence submitted by the Applicant in the case cannot prove that
     the Applicant or the original right holder of the “EMERSON QUIET KOOL”
     trademark, Airwell Corporation, has used the “EMERSON QUIET KOOL” trademark
     on goods or similar goods approved for the use of the disputed trademark such as air
     conditioners, water heating devices, sanitary appliances and equipment in Mainland
     China before the disputed trademark application date. Hence, in this case, it is
     difficult to determine that the Applicant has prior rights to the “EMERSON QUIET
     KOOL” trademark in Mainland China. Therefore, the Respondent’s application for
     the registration of the disputed trademark did not constitute the situation referred to in
     Article 15 Paragraph 2 of the 2013 Trademark Law.
          In accordance with the provisions of Article 45, Paragraph 2 and Article 46 of
     the 2019 Trademark Law, our Office has ruled as follows:
          The disputed trademark shall be sustained.
          If the parties disagree with this ruling, they may file a suit with the Beijing
     Intellectual Property Court within thirty days from the date of receipt of this ruling,
     and a copy of the complaint may be sent to the court at the same time or within fifteen
     days at the latest or otherwise inform our office in writing.


                                                 3/4

                                                                                 Exhibit 13, Page 10
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 12 of 14 PageID #: 285




                                               Members of the collegiate group: Yuan MA
                                                                               Xu ZHANG
                                                                             Meng ZHANG
     [seal:] China National Intellectual Property Administration/March 26,
     2020/Trademark review stamp/ 1101081467335




                                              4/4

                                                                             Exhibit 13, Page 11
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 13 of 14 PageID #: 286




                                                                    Beijing                     Stamp
                                                                    2020.04.13.20

                                                                    Business Letter 6-54
                                              Local register mail
                                              00025 gram




       20th Floor, China Resources Building, Jianguomen
       North Street, Dongcheng District, Beijing
       Beijing JunHe LLP


                                       Trademark Office of the China National Intellectual Property
                                       Administration
                                       Address: No. 1 Chama South Street, Xicheng District, Beijing
                                       Zip code: 100055




                                                                                           Exhibit 13, Page 12
Case 1:20-cv-01449-LPS Document 8-13 Filed 03/05/21 Page 14 of 14 PageID #: 287




                                                                       Beijing
                                                                                                   Dong Dan (Tou) 1




                                     Langfang Yonghua Paper Plastic Product FactoryStandard GB/T1416-2003


                                     Volume: 200000


                                     Produced in 2019


                                     Supervised by Hebei Postal Management Bureau


                                     05-R018-C5 domestic envelope




                                                                                            Exhibit 13, Page 13
